Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 07, 2017

The Court of Appeals hereby passes the following order:

A18D0007. WASEEM DAKER v. QUINTON RUSH, SHERIFF et al.

      This Court granted Waseem Daker, a pro se prisoner, an extension of time
through July 10, 2017, to file an application for discretionary appeal from the trial
court’s order denying the filing of a complaint alleging a violation of the Open
Records Act. Because the application was not physically docketed until July 13,
2017, this Court dismissed it as untimely. On motion for reconsideration, however,
Daker correctly points out that as he actually tendered the application to prison
officials for mailing on July 10, 2017, under Court of Appeals Rule 4 (d), the
application was timely. For that reason, we grant Daker’s motion for reconsideration,
vacate our dismissal order of August 4, 2017, and reinstate the application.
      Nevertheless, upon considering the merits of the application, the application
is denied.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.